Title: Benjamin Franklin and John Adams to William Temple Franklin, 21 November 1778
From: Adams, John,Franklin, Benjamin
To: Franklin, William Temple


     
      
       21? Nov. 1778
       
      
     
     Upon reconsidering Job Prince’s Letter, it is observable, that there is not a single Circumstance mention’d in it by which one may be assured that it is either an honest Letter or a Forgery and a Trick to get into their Power from us some Person of Confidence from whom or from the Letters we might write by him they might pick out some useful Intelligence. The releasing a French Fisherman taken perhaps by a Comrade for that purpose, might be only to commence an Intercourse and procure Trust on our Part. This Captain may be the same Genius that so artfully trapanned Burnel. You are therefore by no means to go on board his Vessel. But write to him that you have Letters for him from the Commissioners which you are to deliver only into his own Hands, and request his comming on shore to receive them. In the meantime communicate the Suspicion to Mr. Baron, and by his Means obtain Authority to seize the Captain and his Boats Crew as soon as they land, and have the Men separated and examined each by himself. If on Examination they appear to be true Men and not artful Enemies from Dover or Guernesey, you may then give him the Letters, and acquaint him with the Reasons of his being so examined, which he cannot take amiss.
     It seems strange that a Ship after so long a Voyage should not chuse to enter any Port: That she should come in preference to lie off Dieppe: That the Captain in his Letter to us should not relate a Syllable of News of any kind, should say Nothing of the Port he came from, the Time of his Departure, should suppose us acquainted with every particular concerning his Vessel and her Destination, tho’ he has lost the Dispatches, and yet tell us that tho’ he knows the Intention of Congress he wants our Orders for his Cruise.
     
      B Franklin
      John Adams
     
    